202 F.2d 368
CAPITAL TRANSIT CO.v.PLATSHON.
No. 11551.
United States Court of Appeals District of Columbia Circuit.
Argued February 17, 1953.
Decided February 26, 1953.

Frank F. Roberson, Washington, D. C., with whom George D. Horning, Jr., Washington, D. C., was on the brief, for appellant.
David G. Bress, Washington, D. C., with whom John M. London, Washington, D. C., was on the brief, for appellee.
Before EDGERTON, PRETTYMAN, and WASHINGTON, Circuit Judges.
PER CURIAM.


1
Appellee has recovered judgment against appellant for personal injuries. Appellant contends the evidence of negligence was not sufficient. Though it seems to us, from the printed record, that this evidence was not strong and was strongly rebutted, we cannot say it was not substantial or that the jury which saw and heard the witnesses could not reasonably believe it. Accordingly we think the court was right in submitting the question of negligence to the jury. We have considered appellant's other contentions and find no error.


2
Affirmed.